Title: From Alexander Hamilton to Samuel Hodgdon, 26 March 1800
From: Hamilton, Alexander
To: Hodgdon, Samuel



Sir:
N York March 26th. 1800

As I expect to be a good deal with the troops this spring it is necessary that I should be supplied with the following articles for myself and Suite. 1 large dining Markee, 1 small Lodging Markee, 2 Horsemen’s Tents, and 2 Common Tents. The Adjutant General who will accompany me will likewise have occasion for one large Markee for business, the small lodging Markee, two Horsemen’s tents and two Common Tents.
If you should think it necessary to have the sanction of the S of War you can shew him this letter for the purpose.
Saml. Hodgdon Esqr.

